Citation Nr: 1508707	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-25 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE
 
Status of the appellant as the Veteran's surviving spouse for the purpose of establishing entitlement to Department of Veterans Affairs (VA) compensation or pension benefits.
 
 
REPRESENTATION
 
Appellant represented by:  Texas Veterans Commission
 
 
WITNESS AT HEARING ON APPEAL
 
Appellant
 
 

ATTORNEY FOR THE BOARD
 
M. Nye, Associate Counsel
 
 
INTRODUCTION
 
The Veteran performed creditable served on active duty from May 1967 to May 1971. The character of his service from July 1971 to January 1976 was ruled to be dishonorable in a March 1982 administrative decision.  He died in October 2010.  The appellant asserts that she is his surviving spouse.
 
This case comes to the Board of Veterans' Appeals (Board) from a May 2012 administrative decision of the VA Pension Management Center in St. Paul, Minnesota.  In April 2014, the appellant testified at a videoconference hearing before the undersigned.  A transcript of the hearing is part of the appellant's Virtual VA electronic claims file.  

The case was certified to the Board by the Waco, Texas RO.
 
 
FINDINGS OF FACT
 
1.  The Veteran and the appellant were married in December 1972.
 
2.  According to his certificate of death, the Veteran died in October 2010.  The death certificate lists the Veteran and appellant as being married at the time of his death.  The appellant was not the informant for the information on the death certificate.
 
3.  The Veteran and the appellant separated no later than 1995.  

4.  There is uncontradicted evidence that the Veteran was physically violent towards the appellant at the time of the separation.

5.  The evidence is approximately evenly balanced as to whether the separation was due to the misconduct of the Veteran without the fault of the appellant.
 
4.  Since her separation from the Veteran, the appellant has not held herself out openly to the public to be the spouse of another person.
 

CONCLUSION OF LAW
 
With reasonable doubt resolved in favor of the appellant, the criteria for recognition of the appellant as the Veteran's surviving spouse have been met.  38 U.S.C.A. §§ 103, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.50, 3.52, 3.53, 3.102, 3.215,  (2014).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
At the time of his death, the Veteran was receiving service-connected disability compensation for post-traumatic stress disorder, rated as 100 percent disabling, and for residuals of a coronary artery bypass surgery, rated as 60 percent disabling.  According to his death certificate, the causes of his death were cardiac arrest and end stage liver disease.  In a May 2012 rating decision, the St. Paul, Minnesota Pension and Management Center found that the Veteran's service-connected disabilities substantially contributed to his death.   As a result of this determination, if the appellant is the Veteran's surviving spouse, she is entitled to dependency and indemnity compensation.  See 38 U.S.C.A. § 1310
 
The provisions of 38 U.S.C.A. § 101(3) define "surviving spouse" as "a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran, and after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person."  
 
The provisions of 38 C.F.R. § 3.50 define "surviving spouse" in substantially identical language.  The regulation also defines "spouse" as "a person of the opposite sex whose marriage to the veteran meets the requirements of [38 C.F.R.] § 3.1(j)."  According to § 3.1(j), "'Marriage' means a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued."
 
The appellant and the Veteran married in December 1972 after being issued a marriage license by a county court in the State of Texas.  At the time of their marriage, both the Veteran and the appellant were unmarried adults.  The Veteran was divorced from his first wife in July 1972, before he married the appellant.  

According to the laws of Texas - the place where the parties lived at the time of the marriage - the Veteran was free to remarry after obtaining a final divorce decree.  Cf. Trammell v. Trammell, 290 S.W.2d 324, 328 (Tex. Civ. App. 1956).  For these reasons, the Board finds that the appellant's marriage to the Veteran met the requirements of § 3.1(j).  Because they never divorced, she remained the Veteran's spouse at the time of his death.
 
According to the appellant's hearing testimony, she resided with the Veteran continuously from the time of her marriage until approximately 1995.  She further testified that she separated from the Veteran because she was afraid for her life.  According to the appellant, the Veteran was drunk more often than he was sober, and when he was drunk he punched holes through the walls and ceilings of their marital home.  The appellant testified that she was afraid of the Veteran because of his severe PTSD symptoms, and because of his habit of discharging firearms on his property while he was drinking.  The appellant said that the Veteran once told her that he would kill her.  
 
"Pursuant to the first part of the test of [38 U.S.C.A.] § 101(3) and [38 C.F.R.] § 3.50(b)(1), the surviving spouse is deemed to have continuously cohabited with the veteran if the separation was not due to the fault of the surviving spouse."  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).  "The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information."  38 C.F.R. § 3.53(b).
 
Having reviewed the record, the Board is unaware of any information which contradicts the appellant's testimony describing the reasons for her separation from the Veteran.  In April 1998, the appellant gave birth to her youngest child, and in her hearing testimony, she acknowledged that the Veteran was not the child's father.  Nevertheless, "under [38 C.F.R. § 101(3) and 38 C.F.R. § 3.50(b)(1)] fault or the absence of fault is to be determined based on an analysis of conduct at the time of the separation."  Gregory, 5 Vet. App. at 112 (emphasis added).   Before he died the Veteran himself submitted written statements to VA confirming his wife's testimony that she and the Veteran had separated by 1995 at the latest.  Records of the Veteran's psychologist suggest the separation occurred even earlier - before September 1994.  It is therefore unclear whether the appellant's relationship with the father of her youngest child had anything to do with her separation from the Veteran in 1994 or 1995.  
 
The written report of a psychiatrist who examined the Veteran in April 2005 attributes a statement to him indicating that the appellant was a lesbian and suggesting that she had a lover.  This statement is too vague to establish that her separation from the Veteran - approximately ten years earlier - was the appellant's fault.  It certainly does not contradict the appellant's claim that she was the victim of spousal abuse.  It also does not provide evidence that the appellant held herself out as being married to anyone else.  Notwithstanding the fact that the appellant gave birth to another man's child, there is no evidence that she was married to, or held herself out as being married, to the father of that child.  Further, the Board finds that same sex marriage was, and remains, illegal in the state of Texas.  See Texas Constitution, Article 1, Section 32.  Finally, it is noted that in 2010, prior to the Veteran's death the appellant wrote a statement in support of the Veteran addressing the nature of his then illnesses and disabilities.

In light of the foregoing the Board finds that the evidence is at least evenly balanced as to whether the appellant's separation from the Veteran was due to the misconduct of the Veteran without the fault of the appellant.  Resolving reasonable doubt in the appellant's favor, 38 U.S.C.A. 5107, 38 C.F.R. § 3.102, and in the absence of contradictory information, the Board accepts the statements of the appellant as to the reasons for her separation from the Veteran.  See 38 C.F.R. § 3.53(b).  

Having accepted her testimony, the Board finds that the appellant separated from the Veteran due of the Veteran's misconduct, and that the separation was not caused by fault on the part of the appellant.
 
The only remaining question is whether the appellant lived with another person and held herself out openly to the public to be the spouse of such other person since the death of the Veteran.  See 38 U.S.C.A. § 101(3); 38 C.F.R. 3.50(b)(2).  The Board resolves this question by accepting the appellant's credible testimony that she has never held herself out openly to the public as the spouse of another person.  A psychological evaluation the appellant's youngest daughter indicates that, as of June 2010, the appellant's youngest daughter was living with the appellant and her then fiancé.  Though this report implies an intention on the part of the appellant to remarry at some point in the future, the statement falls short of holding the appellant out openly to the public as the spouse of another man.  See Brown v. West, No. 99-654, 2000 WL 1228639 at *13 (Vet. App. July 21, 2000) ("The obtaining of an application for a marriage license is certainly not evidence that a couple is already holding themselves out to the community as a married couple.")  Moreover, while Texas does recognize a common law marriage, Texas does not recognize such a relationship if one of the parties was married.  Here, the appellant was legally married to the Veteran, and without a divorce she could neither legally marry her fiancé nor enter a common law marriage with that person.
 
The Veteran's official death certificate, based on information provided by his son, identifies the appellant as his surviving spouse.  The Veteran and the appellant were never divorced, and remained legally married at the time of the Veteran's death.  The appellant did not actually live with the Veteran continuously until his death, but in the absence of contrary information, the appellant's testimony implicates the exception to the continuous cohabitation requirement authorized by 38 C.F.R. § 3.50(b)(1).  Finally, as noted, there is no evidence that the appellant ever held herself out openly to the public as another person's spouse.  Thus, the appellant is the Veteran's surviving spouse for the purposes of entitlement to VA benefits.
 
 
ORDER
 
Entitlement to VA compensation and/or pension benefits based on the appellant's status as the Veteran's surviving spouse is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


